


Exhibit 10.60

 

Execution Copy

 

FACILITY AND MANAGEMENT SERVICES AGREEMENT

 

THIS FACILITY AND MANAGEMENT SERVICES AGREEMENT (the “Agreement”), dated as of
October 18, 2013, is by and between U.S. Cancer Care, Inc., a Delaware
corporation (“Manager”), and 21st Century Oncology LLC, a Florida limited
liability company (“Medical Group”). Manager and Medical Group are each
individually referred to in this Agreement as a “Party” and, collectively, as
the “Parties.”

 

RECITALS

 

A.                                    Medical Group is a provider of radiation
oncology medical services (the “Medical Specialty”) in Florida.

 

B.                                    Manager operates and manages facilities
used by licensed physicians to practice various professional medical services,
including the Medical Specialty.

 

C.                                    Medical Group wishes to engage Manager to
provide it with certain office facilities, equipment, nonclinical and
administrative personnel, supplies and administrative services at the office
located at (i) 3650 Emergency Lane, Sebring, FL; (ii) 401 Manatee Avenue East,
Bradenton, FL; (iii) 6215 21st Avenue West, Bradenton, FL; (iv) 3201 Southwest
33rd Road, Ocala, FL; and (v) 3406 N. Lecanto Highway, Beverly Hills, FL (the
“Offices”).

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises and covenants of the Parties hereinafter set forth, and for their
mutual reliance, the Parties, intending to be legally bound, hereby agree as
follows:

 

1.                                      Facilities, Equipment and Services to be
Provided by Manager.

 

(a)                                 Offices. Manager hereby grants an exclusive
license to Medical Group to utilize the Offices (the “Licensed Premises”) and
Medical Group agrees to license such Offices from Manager from Monday through
Friday during the hours of 8:00 a.m. through 6:00 p.m. during the Term of this
Agreement. Manager shall make all arrangements for and pay all costs associated
with the utilities necessary for the operation of the Licensed Premises,
including, without limitation, electricity, water, gas, telephone, waste (office
and medical, including radioactive medical waste) collection and removal, and
janitorial services. In no event shall Manager permit any other parties to
utilize the Licensed Premises and all common area portions of the Offices that
will be shared by the Medical Group and the Manager, such as all the lavatory
facilities, the waiting rooms and reception area and the general office area for
faxes and copies during the term of this Agreement. Manager and its employees
and representatives shall have the right to enter the Licensed Premises at all
reasonable times for the purposes of inspection, making repairs and for any
other reasonable purpose.

 

(b)                                 Equipment. Manager hereby grants Medical
Group an exclusive right to utilize such furniture, fixtures and equipment
located in the Licensed Premises as are described on Exhibit A hereof (the
“Equipment”) and Medical Group agrees to license the use of such Equipment from
Manager. The Equipment provided hereunder shall, at all times, be and remain the
property of Manager. Medical Group shall not remove the Equipment from the
Licensed Premises without the prior written consent of Manager. Manager shall
maintain all Equipment in

 

1

--------------------------------------------------------------------------------


 

good repair, condition and working order, and shall furnish all parts and
services for the Equipment reasonably required therefore including, without
limitation, preventive and routine maintenance as necessary and appropriate, as
determined by Manager, to maintain the Equipment in an acceptable state of
repair and serviceability. The Parties agree and acknowledge that Medical Group
shall be free to exercise its professional judgment with respect to the use of
the Equipment.

 

(c)                                  General Management. Manager shall have
authority and responsibility to manage, conduct and administer the day-to-day
administrative and non-professional operations of the Medical Group’s Practice
and shall perform those functions pursuant to the terms of this Agreement and
consistent with applicable laws, rules and regulations. Nothing in this
Agreement shall be construed as permitting the Manager to engage in the practice
of medicine, and Medical Group shall have sole and exclusive authority over the
professional operations of the Licensed Premises. The duties of Manager shall
include, but not be limited to:

 

(i)                              Supplies. Manager shall provide Medical Group
with such office and medical supplies as are necessary for patient care and
treatment and the operation of the Licensed Premises by Medical Group as
reasonably determined by Medical Group in consultation with Manager.

 

(ii)                              Scheduling. Manager shall maintain patient
appointment scheduling services on behalf of Medical Group, which services shall
include obtaining all appropriate pre-certification, demographic, insurance and
related materials with respect to patients.

 

(iii)                             Required Licenses and Regulatory Fees. Manager
shall procure and maintain all necessary licenses and permits for the
installation, use and operation of the Equipment (if necessary) and the Licensed
Premises (other than the professional medical licenses of Medical Group and its
Physicians (as such term is defined in section 3)), and shall pay all related
licensing, inspection and regulatory fees.

 

(iv)                            Personnel.

 

(A)                               Manager shall provide, on behalf of Medical
Group, all necessary non-professional support personnel (such support personnel
are hereinafter referred to as “Leased Personnel”), receptionists, secretaries,
clerks, management personnel and/or other personnel as necessary, as reasonably
determined by the Manager upon consultation with Medical Group. Manager shall be
responsible for recruiting, training, managing, supervising, compensating and
terminating such personnel; provided, however, that Medical Group shall at all
times have the ultimate authority and responsibility to supervise all such
personnel to the extent they are engaged in the delivery of patient care
services and shall participate in decisions of Manager with respect to the
recruiting, training and terminating of all such personnel. Manager shall be
responsible for all salaries, fringe benefits, taxes and insurance necessary
with respect to all such personnel.

 

(B)                               Leased Personnel shall remain employees of
Manager, and not employees of Medical Group. At such times as the Leased
Personnel are providing services on Medical Group’s behalf, Medical Group shall
have authority and responsibility for (i) the

 

2

--------------------------------------------------------------------------------


 

supervision and control of the Leased Personnel (while providing services on
Medical Group’s behalf); (ii) determining the means and methods by which Leased
Personnel provide services hereunder; and (iii) determining charges for the
services of Leased Personnel.

 

(v)                               Contract Negotiations. Manager shall advise
Medical Group with respect to and negotiate, on Medical Group’s behalf, all
contractual arrangements with third parties as are reasonably necessary and
appropriate, but excluding, negotiated price agreements with managed care plans
and third party payors, employees, labor unions, alternative delivery systems,
or other purchasers of group health care services; provided, however, that all
such contractual arrangements shall be subject to final approval by Medical
Group.

 

(vi)                            Financial Reports. Manager shall prepare and
submit to Medical Group periodic financial reports reflecting the financial
status and operations of the Medical Group.

 

(d)                                 Prohibited Activities. Notwithstanding any
other provision of this Agreement, Manager and Medical Group expressly
acknowledge and agree that Manager is not being engaged by Medical Group to, nor
at any time shall Manager:

 

(i)                                  engage in the practice of medicine
(including but not limited to determining what diagnostic tests are appropriate
for a particular condition, determining the need for referrals to or
consultations with another physician/specialist (or the identity of the
physician for such referral or consultation) determining patient treatment
options, or determining what is included in a particular patient’s medical
records);

 

(ii)                               provide marketing services, directly or
indirectly, to or on behalf of Medical Group;

 

(iii)                               select, hire and/or fire (as it relates to
clinical competency or proficiency) Physicians, allied health staff and medical
assistants;

 

(iv)                              set the parameters under which Medical Group
will enter into contractual relationships with third-party payers;

 

(v)                                 make decisions regarding coding and billing
procedures for patient care services;

 

(vi)                              make decisions regarding the compensation of
Medical Group’s Physicians; or

 

(vii)                               determine how many patients a Physician must
see during any given period of time or how many hours a Physician must work.

 

Both Manager and Medical Group acknowledge and agree that by entering into this
Agreement, Medical Group does not delegate to Manager any powers, duties or
responsibilities which it is prohibited by law from delegating. Medical Group
retains all authority not expressly delegated to Manager under this Agreement.
Manager shall provide all services hereunder directly or, at Manager’s option,
through one or more third parties engaged by

 

3

--------------------------------------------------------------------------------


 

Manager. Medical Group acknowledges that certain of Manager’s services may be so
delegated and may also be provided offsite.

 

2.                                      Term. The term of this Agreement shall
commence on the date of the closing of the transactions contemplated by that
certain Investment Agreement, dated June 22, 2013, by and between Oncure
Holdings, Inc. and Radiation Therapy Services, Inc. (the “Effective Date”) and
shall continue for a period of one (1) year and, thereafter, shall be
automatically renewed for additional periods of one (1) year each thereafter,
unless either party gives written notice to the other party at least ninety (90)
days in advance of the renewal date of its intent not to renew the Agreement or
unless terminated earlier as hereinafter provided (the “Term”).

 

3.                                      Responsibilities of Medical Group.

 

(a)                                 Provision of Professional Services. Medical
Group, as an independent contractor, shall be and remain fully responsible for
all professional medical services provided at the Licensed Premises. In
connection therewith, Medical Group shall provide all related physician support
through its physician-employees and/or other physicians otherwise engaged by
Medical Group (including physician-owned professional corporations)
(“Physicians”).

 

(b)                                 Licensed Providers. Each Physician engaged
by Medical Group to provide services at the License Premises shall be duly
licensed, without restriction, to practice medicine in the State of Florida;
shall be board certified or board eligible in the Medical Specialty; shall
maintain professional liability insurance in minimum amounts of
$1,000,000.00/$3,000,000.00 annual aggregate; and shall have never been
convicted of a criminal offense related to healthcare, or been listed by any
federal or state healthcare program as excluded or otherwise ineligible to
participate in such federal or state program.

 

(c)                                  Licenses and Permits. Medical Group and
each Physician providing services on behalf of Medical Group shall have all
necessary licenses, certificates, permits, approvals, franchises, notices and
authorizations issued by governmental entities or other regulatory authorities,
federal, state or local, required for the ownership and operation of Medical
Group and the operation of its medical practice at the Licensed Premises.

 

(d)                                 Payor Requirements. Medical Group shall
cause all services in the Medical Specialty performed at the Licensed Premises
to be performed in accordance with all requirements of applicable third party
payors, including Medicare, as necessary to obtain all available payments
therefore, including providing necessary Physician supervision of all such
services provided.

 

(e)                                  Quality of Care. Medical Group shall
regularly review the Medical Group’s quality assurance policies and procedures
to verify that the Medical Group is continually providing services that are
medical necessary and of appropriate quality. Medical Group shall promptly
inform Manager of any deficiency in the Licensed Premise’s facilities,
Equipment, supplies or provision of services by Manager’s personnel which,
directly or indirectly, could adversely affect the rendition of services of high
quality on a consistent basis.

 

(f)                                   Medical Records. During the term of this
Agreement, all medical records with respect to Medical Group’s patients shall
remain in the custody and control of Medical

 

4

--------------------------------------------------------------------------------


 

Group. Such records shall be stored at such location or locations as Medical
Group shall direct. Upon any termination of this Agreement, Medical Group, at
its own expense, shall remove such records from such location or locations.
Notwithstanding the foregoing, at all times during the term of this Agreement
and thereafter, Manager shall be provided with access to such records, as
requested, for billing and all other reasonable purposes, subject to applicable
law regarding confidentiality. Manager’s rights set forth in this
Section 3(f) shall expressly survive any termination of this Agreement

 

4.                                      Manager Compensation.

 

(a)                                 Manager shall be paid, and Manager shall
accept as payment for all facilities, Equipment, supplies, personnel and
services provided to Medical Group hereunder, an annual amount equal to two
million nine hundred thousand dollars ($2,900,000.00) (the “Management Fee”).
For purposes of this Agreement, “Net Collected Dollars” shall mean the gross
collections attributable to radiation therapy services provided by Medical Group
at the Licensed Premises during the term of this Agreement, net of refunds,
adjustments and overpayments.

 

(b)                                 Following the expiration or other
termination of this Agreement for any reason, Manager shall continue to be
entitled to receive the Management Fee based on Net Collected Dollars
attributable to radiation therapy services provided by the Medical Group at the
Licensed Premises prior to the expiration or other termination of this Agreement
but for which collections are actually received following such expiration or
other termination of this Agreement.

 

(c)                                  The parties hereto have reviewed and
evaluated the compensation to be paid by Medical Group to Manager for the
facilities, Equipment, supplies, personnel and services hereunder and have
determined it to be commercially reasonable, to be commensurate with fair market
value and to not in any way be based upon the volume or value of patient
referrals or any other business generated between the parties hereto or any of
their affiliates.

 

5.                                      Disclaimer. MEDICAL GROUP ACKNOWLEDGES
THAT MANAGER IS NOT THE MANUFACTURER OF THE EQUIPMENT, THE MANUFACTURER’S AGENT,
OR THE DEVELOPER, ARCHITECT, OR OWNER OF THE PREMISES UPON WHICH THE OFFICE IS
LOCATED. ACCORDINGLY, MEDICAL GROUP HEREBY AGREES TO TAKE THE EQUIPMENT IN AN
“AS IS” CONDITION. MANAGER HEREBY DISCLAIMS ANY REPRESENTATION OR WARRANTY,
EITHER EXPRESS OR IMPLIED, AS TO ANY MATTER WHATSOEVER RELATING TO THE OFFICE OR
THE EQUIPMENT, INCLUDING WITHOUT LIMITATION, THE DESIGN OR CONDITION OF THE
OFFICE, THE EQUIPMENT’S MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
DESIGN, CONDITION, QUALITY, CAPACITY, MATERIAL OR WORKMANSHIP, OR AS TO PATENT
INFRINGEMENT OR THE LIKE.

 

6.                                      Representations of Medical Group.
Medical Group hereby makes the following representations, warranties and
covenants to Manager, each of which shall be true as of the date hereof and
shall continue to be true during the term of this Agreement:

 

5

--------------------------------------------------------------------------------


 

(a)                                 Duly Authorized. This Agreement has been
duly authorized, executed and delivered by Medical Group and is binding upon
Medical Group.

 

(b)                                 Duly Organized. Medical Group is duly
organized under the laws of the State of Florida and is authorized and qualified
to do all things required of it under this Agreement.

 

(c)                                  Capacity to Contract. Medical Group has the
capacity and authority to fulfill the obligations required of it hereunder and
nothing prohibits or restricts the right or ability of Medical Group to carry
out the terms hereof.

 

(d)                                 Violations of Law. Neither Medical Group nor
any agreement, document or instrument executed or to be executed by it in
connection with this Agreement, or anything provided in or contemplated by this
Agreement, does or will violate any applicable law, rule or regulation or
breach, invalidate, cancel, make inoperative or interfere with, or result in
acceleration of maturity of, any contract or agreement to which Medical Group is
bound which would affect Manager’s rights hereunder.

 

7.                                      Manager’s Representations. Manager
hereby makes the following representations, warranties, and covenants to Medical
Group, each of which shall be true as of the date hereof and shall continue to
be true during the term of this Agreement:

 

(a)                                 Duly Authorized. This Agreement has been
duly authorized, executed and delivered by Manager and is binding upon Manager.

 

(b)                                 Duly Organized. Manager is duly organized
under the laws of the State of Delaware and is duly authorized and qualified to
do all things required of it under this Agreement.

 

(c)                                  Capacity to Contract. Manager has the
capacity and authority to fulfill the obligations required of it hereunder and,
to the best of Manager’s knowledge and belief, nothing prohibits or restricts
the right or ability of Manager to carry out the terms hereof.

 

(d)                                 Violations of Law. Neither Manager nor any
agreement, document or instrument executed or to be executed in connection with
this Agreement, or anything provided in or contemplated by this Agreement, does
or will, to the best of Manager’s knowledge and belief, violate any applicable
law, rule or regulation or breach, invalidate, cancel, make inoperative or
interfere with, or result in acceleration of maturity of, any contract or
agreement to which Manager is bound which would affect the rights of Medical
Group hereunder.

 

(e)                                  Title to Offices and Premises. Manager is
the lessee of the Offices and has the right to authorize the use of the Licensed
Premises and the Offices by Medical Group during the term of this Agreement
pursuant to the written consent of the lessor which consent shall be obtained by
the Manager.

 

6

--------------------------------------------------------------------------------


 

8.                                      Independent Contractor.

 

(a)                                 This Agreement is by and between Manager and
Medical Group and is not intended, and shall not be construed, to create an
employment relationship, partnership or other such association as between the
Parties. Each Party is an independent contractor of the other.

 

(b)                                 Neither Manager nor its employees or agents
shall look to Medical Group for vacation pay, sick leave, retirement benefits,
Social Security, worker’s compensation, disability or unemployment insurance
benefits, or other employee benefits; nor shall Medical Group or its employees
look to Manager for the same.

 

(c)                                  In performing the services required
hereunder, Medical Group and its Physician employees and contractors shall
exercise independent professional judgment. Manager shall not exercise any
control over matters of Medical Group involving the exercise of professional
medical judgment.

 

(d)                                 In the event the Internal Revenue Service or
any other governmental agency shall, at any time, question or challenge the
independent contractor status of either Party, the Party who received notice of
same shall promptly notify the other Party and afford the other Party the
opportunity to participate in any discussion or negotiation with the Internal
Revenue Service or other governmental agency, irrespective of by whom such
discussions or negotiations are initiated. The other Party shall participate in
any such discussions or negotiations to the extent permitted by the Internal
Revenue Service or other governmental agency.

 

9.                                      Default by Medical Group.

 

(a)                                 The occurrence of any one of the following
shall constitute a default by Medical Group hereunder:

 

(i)                           if Medical Group fails to pay the Management Fee
when due;

 

(ii)                        if Medical Group fails to observe or perform any of
its other obligations hereunder in any material respect and such failure
continues uncured for a period of thirty (30) days after written notice thereof
to Medical Group from Manager or, if such failure cannot be cured within such
thirty (30) day period, Medical Group has failed to commence to cure such
failure within such thirty (30) day period and diligently proceed to effect such
cure;

 

(iii)                     if Medical Group (A) ceases to provide or arrange to
be provided services in the Medical Specialty at the Licensed Premises;
(B) makes an assignment for the benefit of creditors; (C) admits in writing its
inability to pay its debts as they become due; (D) files a petition seeking
reorganization, an arrangement, readjustment, or similar arrangement under any
present or future statute, law or regulation; (E) files an answer admitting the
material allegations of a petition filed against it in any such proceeding; or
(F) consents to or acquiesces in the appointment of a trustee, receiver or
liquidator of all or any substantial part of its assets or properties;

 

(iv)                    if, within sixty (60) days after the commencement of any
proceedings against Medical Group seeking reorganization or similar relief under
any present or future statute, law or regulation, such proceedings shall have
not been dismissed, or if within sixty (60) days after the appointment (without
Medical Group’s consent or acquiescence) of any

 

7

--------------------------------------------------------------------------------


 

trustee, receiver or liquidator of all or any substantial part of its assets or
properties, such appointment shall not have been vacated;

 

(v)                       if Medical Group or any of its physician employees is
finally determined, by an appropriate governing body or court, to have violated
any applicable law, rule, regulation or ethical standard arising out of the
conduct of the practice of medicine;

 

(vi)                    if Medical Group or any of its physician employees is
suspended, excluded, debarred or otherwise ineligible to participate in any
federal or state health program, including, but not limited to, the Medicare or
Medicaid programs; or

 

(vii)                 if Medical Group or any of its physician employees is
arrested for a felony or a misdemeanor involving moral turpitude, or has
violated any rule, law, or administrative regulation (other than traffic
violations or similar minor misdemeanors) that in Manager’s reasonable opinion
impacts the Medical Group’s ability to provide services to patients or otherwise
perform its obligations hereunder.

 

(b)                                 Upon a default by Medical Group which has
not been cured within an applicable cure period, Manager shall have the right to
immediately terminate this Agreement.

 

10.                               Default by Manager.

 

(a)                                 The occurrence of any one of the following
shall constitute a default by Manager hereunder.

 

(i)                                     if Manager fails to observe or perform
any of its material obligations hereunder in any material respect and such
failure continues uncured for a period of thirty (30) days after written notice
thereof to Manager from Medical Group or, if such failure cannot be cured within
such thirty (30) day period, Manager has failed to commence to cure such failure
within such thirty (30) day period and diligently proceed to effect such cure;

 

(ii)                                  if Manager: (A) makes an assignment for
the benefit of creditors; (B) admits in writing its inability to pay its debt as
they become due; (C) files a petition seeking reorganization and arrangement,
readjustment or similar arrangement under the present or future statute, law or
regulation, if any present or future; (D) files an answer admitting the material
allegations of a petition filed against it and any such proceeding; or
(E) consents to or acquiesces in the appointment of a trustee, receiver, or
liquidator of all or any part of its assets or properties; or

 

(iii)                               if, within sixty (60) days after the
commencement of any proceedings against Manager seeking reorganization or
similar relief under any present or future statute, law or regulation, such
proceedings shall have not been dismissed, or if within sixty (60) days after
the appointment (without Manager’s consent or acquiescence) of any trustee,
receiver or liquidator of all or any substantial part of its assets or
properties, such appointment shall not have been vacated.

 

(b)                                 Upon a default by Manager which has not been
cured within an applicable cure period, Medical Group shall have the right to
immediately terminate this Agreement.

 

8

--------------------------------------------------------------------------------


 

11.                               Termination.

 

(a)                                 This Agreement shall terminate upon the
following events:

 

(i)                           the mutual written agreement of the Parties;

 

(ii)                        by either party hereto proving written notice of
termination without cause no less than sixty (60) calendar days in advance of
the effective date of termination.

 

(iii)                     as provided in Section 2; or

 

(iv)                    as provided in Sections 9 and/or 10.

 

12.                               Default In Other Instances. In addition to and
not in limitation of any of the other provision of this Agreement, any failure
on the part of Manager or Medical Group to undertake any of their respective
material obligations under this Agreement or any agreement made or entered into
in connection with this Agreement shall constitute an event of default under
this Agreement. Upon the occurrence of an event of default, the non-defaulting
Party shall have all remedies available at law and equity.

 

13.                               Regulatory Matters.

 

(a)                                 In the performance of their respective
obligations hereunder, Medical Group and Manager shall comply with all
applicable regulations and laws (including, without limitation, applicable
zoning regulations and rules and regulations governing the practice of medicine)
and do everything in their power to see to it that the Offices and the business
conducted therein are in compliance with the rules and regulations of all
regulatory bodies, agencies or authorities having jurisdiction over the Offices
and such business.

 

(b)                                 The Parties acknowledge and agree that the
amounts due to Manager from Medical Group pursuant to this Agreement have been
determined by the Parties through good faith and arm’s length bargaining to be
commercially reasonable, to reflect fair market value and to not in any way be
based upon the volume or value of patient referrals or any other business
generated between the Parties. Manager and Medical Group enter into this
Agreement with the intent of conducting their relationship and implementing the
agreements contained in this Agreement in full compliance with applicable
federal, state and local law, including without limitation, the
Medicare/Medicaid Anti-Kickback statute (the “Anti-Kickback Law”) and
Section 1877 of the Social Security Act (the “Stark Law”), as amended.
Notwithstanding any unanticipated effect of any of the provisions of this
Agreement, neither Party will intentionally conduct itself under the terms of
this Agreement in a manner that would constitute a violation of the
Anti-Kickback Law or the Stark Law or any similar Florida law, rule or
regulation. Without limiting the generality of the foregoing, Manager and
Medical Group expressly agree that nothing contained in this Agreement shall
require either Party to refer any patients to the other, or to any affiliate or
subsidiary of the other.

 

(c)                                  In the event that any law, rule, or
regulation applicable to this Agreement or any rule or policy of any third-party
payor, or any policy, or any interpretation thereof at any

 

9

--------------------------------------------------------------------------------

 

time during the Term of this Agreement is modified, implemented, threatened to
be implemented, or determined to prohibit, restrict or in any way materially
change the terms of this Agreement, or by virtue of the existence of this
Agreement has or will have a material adverse affect on either Party or their
respective affiliates or on the ability of either Party to engage in any
commercial activity on terms at least as favorable to that Party as those
reasonably attributable as of the date hereof (each of the foregoing being
referred to herein as a “Change”), then the Parties to this Agreement shall
negotiate in good faith to amend this Agreement to the minimum degree necessary
in a manner consistent with such change and the intent of the Parties. If the
Parties are unable to reach agreement as to any such amendment reasonably
necessary to remove the jeopardy contemplated herein, within sixty (60) days,
this Agreement shall thereafter automatically terminate.

 

(d)                                 For purposes of this Section 13, “protected
health information”, or PHI, has the meaning defined by the Standards for
Privacy of Individually Identifiable Health Information, 45 C.F.R. Part 160 and
Subparts A and E of Part 164, as promulgated by the Department of Health and
Human Services (“HHS”) pursuant to the Administrative Simplification provisions
of the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”).
Medical Group agrees to implement appropriate administrative, technical and
physical safeguards to limit incidental disclosures of PHI, and Manager agrees
to meet all requirements and obligations contained in the Business Associate
Agreement attached hereto as Exhibit B and incorporated herein by reference.

 

(e)                                  Upon written request, the Parties shall
make available for a period of four (4) years after the furnishing of services
under this Agreement to the Secretary of the U.S. Department of Health and Human
Services, or any of its duly authorized representatives, this Agreement and any
of the Parties’ books, documents, and records that are necessary to certify the
nature and extent of costs incurred pursuant to this Agreement and which are
required to be made available under the Omnibus Reconciliation Act of 1980,
Public Law 96-499, Section 952, or any regulation promulgated thereunder.
Further, if Manager carries out any of its duties under this Agreement through a
subcontract or assignment with a value or cost of $10,000.00 or more over a
twelve (12) month period, such contract shall contain a clause to the effect
that the contracting organization shall furnish its books, documents, and
records upon request as described to verify the nature and extent of costs.

 

14.                               Miscellaneous.

 

(a)                                 Notices. Any notice or other communication
required or which may be given hereunder shall be in writing and shall be
delivered personally, sent by certified mail, postage prepaid, return receipt
requested or by a nationally recognized overnight courier, and shall be deemed
given when so delivered personally or by facsimile, or if mailed, five (5) days
after the date of mailing as follows:

 

Manager:

21st Century Oncology, LLC

 

2270 Colonial Boulevard

 

Ft. Myers, FL 33907

 

Attention: Executive Vice President

 

10

--------------------------------------------------------------------------------


 

Medical Group:

U.S. Cancer Care, Inc.

 

2270 Colonial Boulevard

 

Ft. Myers, FL 33907

 

Attention: Executive Vice President

 

 

With copy to:

Radiation Therapy Services, Inc.

 

1010 Northern Boulevard — Suite 314

 

Great Neck, NY 11021

 

Attention:

Norton L. Travis, Esq.

 

 

Executive Vice President & General

 

 

Counsel

 

or to such other address and to the attention of such other person(s) or
officer(s) as either Party may designate by written notice.

 

(b)                                 Governing Law. This Agreement shall be
governed and construed in accordance with the laws of the State of Florida
without regard to its conflicts of law principles.

 

(c)                                  Further Instruments. At any time and from
time to time, each Party shall, without further consideration and at its own
expense, take such further actions and execute and deliver such further
instruments as may be reasonably necessary to effectuate the purposes of this
Agreement.

 

(d)                                 Entire Agreement. This Agreement contains
the entire understanding between the Parties with respect to the transactions
contemplated hereby and supersedes all prior agreements between them, written or
oral.

 

(e)                                  Severability. In the event that any term or
provision of this Agreement is held to be illegal, invalid or unenforceable
under any applicable law, rule or regulation, such term or provision shall be
deemed severed from this Agreement and the remaining terms and provisions shall
remain unaffected thereby provided the invalid term does not materially alter
the basic purpose or intent of this Agreement.

 

(f)                                   Assignment. Nothing in this Agreement
shall permit assignment by Medical Group without the express prior written
consent of Manager. Manager shall have the right, without the consent of Medical
Group, to assign to its affiliates or subsidiaries all or any portion of its
rights, duties and obligations under this Agreement.

 

(g)                                  Waiver of Breach. No waiver of a breach of
any provision of this Agreement shall be construed to be a waiver of any breach
of any other provision of this Agreement or of any succeeding breach.

 

(h)                                 Amendments. This Agreement shall not be
changed or modified except by an instrument in writing executed by both Parties.
Without limiting any other provision herein, in the event that rules, policies,
directives and/or orders of the United States Department of Health and Human
Services or any other applicable federal, state, or local agency or third-party
payor necessitate modifications or amendments to this Agreement, the Parties
agree to so modify or

 

11

--------------------------------------------------------------------------------


 

amend this Agreement to conform with such rules, policies, directive and/or
orders, provided they do not materially affect the duties and obligations of the
Parties hereunder.

 

(i)                                     Counterparts. This Agreement may be
executed in counterparts, each of which shall be considered an original and all
of which together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Bank]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

 

U.S. CANCER CARE, INC.

 

 

 

 

 

By:

/s/ Frank English

 

Name:

Frank English

 

Title:

Treasurer

 

 

 

 

 

21ST CENTURY ONCOLOGY, LLC

 

 

 

 

 

By:

/s/ Joe Biscardi

 

Name:

Joe Biscardi

 

Title:

Assistant Treasurer

 

13

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

FURNITURE, FIXTURES AND EQUIPMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

BUSINESS ASSOCIATE AGREEMENT

 

15

--------------------------------------------------------------------------------


 

HIPAA BUSINESS ASSOCIATE AGREEMENT

 

This Business Associate Agreement, dated as of October 18, 2013 (“BA
Agreement”), supplements and is made a part of the Services Agreement (as
defined below) by and between 21st Century Oncology LLC (“Covered Entity”) and
U.S. Cancer Care, Inc. (“Business Associate”).

 

WHEREAS, Covered Entity and Business Associate are parties to the Services
Agreement pursuant to which Business Associate provides certain services to
Covered Entity. In connection with Business Associate’s services, Business
Associate creates, receives, maintains or transmits Protected Health Information
from or on behalf of Covered Entity, which information is subject to protection
under the federal Health Insurance Portability and Accountability Act of 1996,
Pub. L. No. 104-191 (“HIPAA”), the Health Information Technology for Economic
and Clinical Health Act, Title XIII of the American Recovery and Reinvestment
Act of 2009 (the “HITECH Act”), and related regulations promulgated by the
Secretary (“HIPAA Regulations”).

 

WHEREAS, in light of the foregoing and the requirements of HIPAA, the HITECH
Act, and HIPAA Regulations, Business Associate and Covered Entity agree to be
bound by the following terms and conditions.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.                                      Definitions.

 

(a)                                 General. Terms used, but not otherwise
defined, in this BA Agreement shall have the same meaning given to those terms
by HIPAA, the HITECH Act and HIPAA Regulations as in effect or as amended from
time to time.

 

(b)                                 Specific.

 

(i)                                          Breach. “Breach” shall have the
same meaning as the term “breach” in the HITECH Act, Section 13400(1), and the
HIPAA Regulations.

 

(ii)                                       Electronic Protected Health
Information. “Electronic Protected Health Information” shall have the same
meaning as the term “electronic protected health information” in 45 CFR §
160.103, limited to the information that Business Associate creates, receives,
maintains, or transmits from or on behalf of Covered Entity.

 

(iii)                                    Individual. “Individual” shall have the
same meaning as the term “individual” in 45 CFR § 160.103 and shall include a
person who qualifies as a personal representative in accordance with 45 CFR §
164.502(g).

 

(iv)                                   Privacy Rule. “Privacy Rule” shall mean
the Standards for Privacy of Individually Identifiable Health Information at 45
CFR Part 160 and Part 164.

 

(v)                                      Protected Health Information.
“Protected Health Information” shall have the same meaning as the term
“protected health information” in 45 CFR § 160.103, limited to the

 

16

--------------------------------------------------------------------------------


 

information created, received, maintained or transmitted by Business Associate
from or on behalf of Covered Entity.

 

(vi)                                   Required By Law. “Required by Law” shall
have the same meaning as the term “required by law” in 45 CFR § 164.103.

 

(vii)                                Secretary. “Secretary” shall mean the
Secretary of the Department of Health and Human Services or his designee.

 

(viii)                             Security Incident. “Security Incident” shall
have the same meaning as the term “security incident” in 45 CFR § 164.304, and
includes attempted or successful unauthorized access to, or interference with,
system operations in an information system.

 

(ix)                                   Security Rule. “Security Rule” shall mean
the Security Standards at 45 Part 160 and Part 164.

 

(x)                                      Services Agreement. “Services
Agreement” shall mean any present or future agreements, either written or oral,
between Covered Entity and Business Associate under which Business Associate
provides services to Covered Entity which involve the use or disclosure of
Protected Health Information. The Services Agreement is amended by and
incorporates the terms of this BA Agreement.

 

(xi)                                   Unsecured Protected Health Information.
“Unsecured Protected Health Information” shall have the same meaning as the term
“unsecured protected health information” in the HITECH Act, Section 13402(h)(1),
and the HIPAA Regulations.

 

2.                                      Obligations and Activities of Business
Associate.

 

(a)                                 Use and Disclosure. Business Associate
agrees not to use or disclose Protected Health Information other than as
permitted or required by the Services Agreement, this BA Agreement or as
Required By Law. Business Associate shall comply with the provisions of this BA
Agreement relating to privacy and security of Protected Health Information and
all present and future provisions of HIPAA, the HITECH Act and HIPAA Regulations
that relate to the privacy and security of Protected Health Information and that
are applicable to Covered Entity and/or Business Associate. To the extent
Business Associate is to carry out any of Covered Entity’s obligations under the
Privacy Rule, Business Associate shall comply with the requirements of the
Privacy Rule that apply to Covered Entity in the performance of such obligation.

 

(b)                                 Appropriate Safeguards. Business Associate
agrees to use appropriate safeguards, and comply with the Security Rule with
respect to Electronic Protected Health Information, to prevent the use or
disclosure of the Protected Health Information other than as provided for by
this BA Agreement. Without limiting the generality of the foregoing sentence,
Business Associate will:

 

(i)                                           Implement administrative,
physical, and technical safeguards that appropriately protect the
confidentiality, integrity and availability of Electronic Protected Health
Information as required by the Security Rule;

 

17

--------------------------------------------------------------------------------

 

(ii)                                Ensure that any agent or subcontractor to
whom Business Associate provides Electronic Protected Health Information agrees
to implement appropriate safeguards to protect Electronic Protected Health
Information; and

 

(iii)                             Promptly report to Covered Entity any Security
Incident of which Business Associate becomes aware. Specifically, Business
Associate shall notify Covered Entity within thirty (30) calendar days of any
successful Security Incident or pattern of attempted Security Incidents, with
periodic aggregated reporting of other attempted Security Incidents. In
addition, Business Associate agrees to notify Covered Entity without
unreasonable delay, but in no event more than thirty (30) calendar days,
following the discovery of a Breach of Unsecured Protected Health Information. A
Breach is considered “discovered” as of the first day on which the Breach is
known, or by exercising reasonable diligence would have been known, to Business
Associate or any employee, officer or agent of Business Associate, other than
the individual committing the Breach. Any notice to Covered Entity of a
successful Security Incident or Breach of Unsecured Protected Health Information
shall include the identification of each Individual whose Protected Health
Information has been, or is reasonably believed by Business Associate to have
been, accessed, acquired, used, or disclosed as a result of such Security
Incident or Breach as well as any other relevant information regarding the
Security Incident or Breach, including the applicable elements listed at 45 CFR
§ 164.404(c).

 

(c)                                  Reporting. Business Associate agrees to
report to Covered Entity within three (3) business days of any use or disclosure
of Protected Health Information not permitted by this BA Agreement of which
Business Associate becomes aware.

 

(d)                                 Mitigation. Business Associate agrees to
mitigate, to the extent practicable, any harmful effect that is known to
Business Associate of a use or disclosure of Protected Health Information by
Business Associate or its employees, officers, agents or subcontractors in
violation of the requirements of this BA Agreement (including, without
limitation, any Security Incident or Breach of Unsecured Protected Health
Information). Business Associate agrees to reasonably cooperate and coordinate
with Covered Entity in the investigation of any violation of the requirements of
this BA Agreement and/or any Security Incident or Breach. Business Associate
shall also reasonably cooperate and coordinate with Covered Entity in the
preparation of any reports or notices to Individuals, regulatory bodies or any
third parties as required under HIPAA, HIPAA Regulations, the HITECH Act, or any
other Federal or State laws, rules or regulations, provided that any such
reports or notices shall be subject to the prior written approval of Covered
Entity.

 

(e)                                  Agents and Subcontractors. Business
Associate shall ensure that any agents and subcontractors that create, receive,
maintain or transmit Protected Health Information on behalf of Business
Associate agree to comply with the same restrictions, conditions and
requirements that apply through this BA Agreement or otherwise to Business
Associate with respect to such information. Business Associate shall enter into
written agreements with any subcontractors, and the terms of such agreements
shall incorporate the applicable requirements of, and otherwise comply with,
HIPAA, the HITECH Act, the HIPAA Regulations, and this BA Agreement, including
but not limited to Section 2(b)(ii).

 

18

--------------------------------------------------------------------------------


 

(f)                                   Access to Designated Record Sets. To the
extent that Business Associate possesses or maintains Protected Health
Information in a Designated Record Set, Business Associate agrees to provide
access, at the request of Covered Entity, and in the time and manner designated
by the Covered Entity, to Protected Health Information in a Designated Record
Set, to Covered Entity or, as directed by Covered Entity, to an Individual in
order to meet the requirements under HIPAA Regulations. If an Individual makes a
request for access to Protected Health Information directly to Business
Associate, Business Associate shall notify Covered Entity of the request within
three (3) business days of such request and will cooperate with Covered Entity
and allow Covered Entity to respond to the Individual.

 

(g)                                  Amendments to Designated Record Sets. To
the extent that Business Associate possesses or maintains Protected Health
Information in a Designated Record Set, Business Associate agrees to make any
amendment(s) to Protected Health Information in a Designated Record Set as
directed or agreed to by Covered Entity, or take other measures as necessary to
satisfy Covered Entity’s obligations pursuant to HIPAA Regulations at the
request of Covered Entity, and in the time and manner designated by the Covered
Entity. If an Individual makes a request for an amendment to Protected Health
Information directly to Business Associate, Business Associate shall notify
Covered Entity of the request within three (3) business days of such request and
will cooperate with Covered Entity and allow Covered Entity to respond to the
Individual.

 

(h)                                 Access to Books and Records. Business
Associate agrees to make its internal practices, books, and records relating to
the use and disclosure of Protected Health Information received from, or created
or received by Business Associate on behalf of, Covered Entity available to the
Covered Entity, or to the Secretary, in a time and manner designated by the
Covered Entity or designated by the Secretary, for purposes of the Secretary
determining compliance with the HIPAA Regulations.

 

(i)                                     Accountings. Business Associate agrees
to document such disclosures of Protected Health Information and maintain
information related to such disclosures as would be required for Covered Entity
to respond to a request by an Individual for an accounting of disclosures of
Protected Health Information in accordance with HIPAA, HIPAA Regulations and the
HITECH Act.

 

(j)                                    Requests for Accountings. Business
Associate agrees to provide to Covered Entity, or to an Individual at the
direction of Covered Entity, in the time and manner designated by the Covered
Entity, information collected in accordance with Section 2(i) of this BA
Agreement, to permit Covered Entity to respond to a request by an Individual for
an accounting of disclosures of Protected Health Information in accordance with
HIPAA, HIPAA Regulations and the HITECH Act. If an Individual makes a request
for an accounting directly to Business Associate, Business Associate shall
notify Covered Entity of the request within three (3) business days of such
request and will cooperate with Covered Entity and allow Covered Entity to
respond to the Individual.

 

19

--------------------------------------------------------------------------------


 

3.                                      Permitted Uses and Disclosures by
Business Associate.

 

(a)                                 Services Agreement. Except as otherwise set
forth in this BA Agreement, Business Associate may use or disclose Protected
Health Information to perform functions, activities, or services for, or on
behalf of, Covered Entity as specified in the Services Agreement, provided that
such use or disclosure would not violate HIPAA, HIPAA Regulations or the HITECH
Act if done by Covered Entity or the minimum necessary policies and procedures
of the Covered Entity.

 

(b)                                 Use for Administration of Business
Associate. Except as otherwise limited in this BA Agreement, Business Associate
may use Protected Health Information for the proper management and
administration of the Business Associate or to carry out the legal
responsibilities of the Business Associate.

 

(c)                            Disclosure for Administration of Business
Associate. Except as otherwise limited in this BA Agreement, Business Associate
may disclose Protected Health Information for the proper management and
administration of the Business Associate, provided that (i) the disclosure is
Required by Law, or (ii) Business Associate obtains reasonable assurances from
the person to whom the information is disclosed that it will remain confidential
and be used or further disclosed only as Required by Law or for the purpose for
which it was disclosed to the person, and the person notifies the Business
Associate of any instances of which it is aware in which the confidentiality of
the information has been breached.

 

(d)                                 Data Aggregation. At the request and
direction of Covered Entity, Business Associate may provide data aggregation
services relating to the health care operations of Covered Entity.

 

(e)                                  De-Identification. At the request and
direction of Covered Entity, Business Associate may use the Protected Health
Information to de-identify the information in accordance with the HIPAA
Regulations for use by Covered Entity.

 

4.                                      Permissible Requests by Covered Entity.
Except as set forth in Section 3 of this BA Agreement, Covered Entity shall not
request Business Associate to use or disclose Protected Health Information in
any manner that would not be permissible under the Privacy Rule if done by
Covered Entity. If Covered Entity notifies Business Associate of (i) any
limitations in Covered Entity’s notice of privacy practices, (ii) any changes in
or revocation of an Individual’s permission to use or disclose his/her Protected
Health Information, and/or (iii) any restriction on the use or disclosure of
Protected Health Information to which Covered Entity has agreed or is required
to agree, Business Associate will comply with any such limitations or
restrictions as applicable in carrying out its duties under the Service
Agreement or this BA Agreement.

 

5.                                 Term and Termination.

 

(a)                                 Term. This BA Agreement shall be effective
as of the date first set forth above and shall terminate when all of the
Protected Health Information provided by Covered Entity to Business Associate,
or created, received, maintained or transmitted by Business Associate on behalf
of Covered Entity, is destroyed or returned to Covered Entity, or, if it is
infeasible to return or destroy Protected Health Information, protections are
extended to such information, in accordance with the provisions in this
Section 5.

 

20

--------------------------------------------------------------------------------


 

(b)                                 Termination for Cause. Upon Covered Entity’s
knowledge of a material breach by Business Associate of the terms of this BA
Agreement, Covered Entity shall either:

 

(i)                                          Provide an opportunity for Business
Associate to cure the breach or end the violation. If Business Associate does
not cure the breach or end the violation within the time specified by Covered
Entity, Covered Entity shall terminate: (A) this BA Agreement; (B) all of the
provisions of the Services Agreement that involve the use or disclosure of
Protected Health Information; and (C) such other provisions, if any, of the
Services Agreement as Covered Entity designates in its sole discretion; or

 

(ii)                                       Immediately terminate: (A) this BA
Agreement; (B) all of the provisions of the Services Agreement that involve the
use or disclosure of Protected Health Information; and (C) such other
provisions, if any, of the Services Agreement as Covered Entity designates in
its sole discretion.

 

(c)                                  Effect of Termination.

 

(i)                                          Except as provided in
Section 5(c)(ii), upon termination of this BA Agreement, for any reason,
Business Associate shall return or destroy all Protected Health Information
received from Covered Entity, or created or received by Business Associate on
behalf of Covered Entity. This Section shall apply to Protected Health
Information in any form that is in the possession of Business Associate and
subcontractors or agents of Business Associate. Business Associate shall retain
no copies of the Protected Health Information.

 

(ii)                                       In the event that Business Associate
determines that returning or destroying the Protected Health Information is
infeasible, Business Associate shall provide to Covered Entity notification of
the conditions that make return or destruction infeasible. Upon mutual agreement
of the Parties that return or destruction of Protected Health Information is
infeasible, Business Associate shall extend the protections of this BA Agreement
to such Protected Health Information and limit further uses and disclosures of
such Protected Health Information to those purposes that make the return or
destruction infeasible, for so long as Business Associate maintains such
Protected Health Information. If it is necessary for Business Associate to
maintain records for purposes permitted under Sections 3(b) or 3(c), Business
Associate will return or destroy any such Protected Health Information when it
is no longer needed by Business Associate for its proper management and
administration or to carry out its legal responsibilities, and will otherwise
maintain such Protected Health Information in conformity with this Agreement
until the Protected Health Information can be returned or destroyed.

 

6.                                      Indemnity. Business Associate agrees to
indemnify, defend and hold harmless Covered Entity and its employees, directors,
trustees, members, professional staff, representatives and agents (collectively,
the “Indemnitees”) from and against any and all claims (whether in law or in
equity), obligations, actions, causes of action, suits, debts, judgments,
losses, fines, penalties, damages, expenses (including attorney’s fees),
liabilities, lawsuits or costs incurred by the Indemnitees which arise or result
from a breach of the terms and conditions of this BA Agreement or a violation of
HIPAA, the HITECH Act or HIPAA Regulations by Business Associate or its
employees or agents. Business Associate’s indemnification obligations

 

21

--------------------------------------------------------------------------------


 

hereunder shall not be subject to any limitations of liability or remedies in
the Service Agreement.

 

7.                                      Compliance with HIPAA Transaction
Standards. When providing its services and/or products, Business Associate shall
comply with all applicable HIPAA standards and requirements (including, without
limitation, those specified in 45 CFR Part 162) with respect to the transmission
of health information in electronic form in connection with any transaction for
which the Secretary has adopted a standard under HIPAA (“Covered Transactions”).
Business Associate will make its services and/or products compliant with HIPAA’s
standards and requirements no less than thirty (30) days prior to the applicable
compliance dates under HIPAA. Business Associate represents and warrants that it
is aware of all current HIPAA standards and requirements regarding Covered
Transactions, and Business Associate shall comply with any modifications to
HIPAA standards and requirements which become effective from time to time.
Business Associate agrees that such compliance shall be at its sole cost and
expense, which expense shall not be passed on to Covered Entity in any form,
including, but not limited to, increased fees. Business Associate shall require
all of its agents and subcontractors (if any) who assist Business Associate in
providing its services and/or products to comply with the terms of this
Section 7.

 

8.                                      Miscellaneous.

 

(a)                                 Regulatory References. A reference in this
BA Agreement to a section in HIPAA, HIPAA Regulations, or the HITECH Act means
the section in effect or as amended or modified from time to time, including any
corresponding provisions of subsequent superseding laws or regulations.

 

(b)                                 Amendment. The Parties agree to take action
to amend the Services Agreement and this BA Agreement from time to time as is
necessary for Covered Entity to comply with the requirements of HIPAA, the HIPAA
Regulations and the HITECH Act.

 

(c)                                  Survival. The respective rights and
obligations of Business Associate under Sections 5(c) and 6 of this BA Agreement
shall survive the termination of the Services Agreement or this BA Agreement.

 

(d)                                 Interpretation. Any ambiguity in this
Agreement shall be resolved to permit Covered Entity to comply with HIPAA, HIPAA
Regulations and the HITECH Act.

 

(e)                                  Miscellaneous. The terms of this BA
Agreement are hereby incorporated into the Services Agreement. Except as
otherwise set forth in Section 8(d) of this BA Agreement, in the event of a
conflict between the terms of this BA Agreement and the terms of the Services
Agreement, the terms of this BA Agreement shall prevail. The terms of the
Services Agreement which are not modified by this BA Agreement shall remain in
full force and effect in accordance with the terms thereof. This BA Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Florida, exclusive of conflict of law rules. Each party to this BA Agreement
hereby agrees and consents that any legal action or proceeding with respect to
this BA Agreement shall only be brought in the courts of the state where the
Covered Entity is located in the county where the Covered Entity is located. The
Services Agreement together

 

22

--------------------------------------------------------------------------------


 

with this BA Agreement constitutes the entire agreement between the parties with
respect to the subject matter contained herein, and this BA Agreement supersedes
and replaces any former business associate agreement ox addendum entered into by
the parties. This BA Agreement may be executed in counterparts, each of which
when taken together shall constitute one original. Any PDF or facsimile
signatures to this BA Agreement shall be deemed original signatures to this BA
Agreement. No amendments or modifications to the BA Agreement shall be effected
unless executed by both parties in writing.

 

IN WITNESS WHEREOF, the parties have executed this BA Agreement as of the date
set forth above.

 

21ST CENTURY ONCOLOGY, LLC

U.S. CANCER CARE, INC.

 

 

 

 

By:

/s/ Madlyn Dornaus

 

By:

/s/ Frank English

Name:

Madlyn Dornaus

Name:

Frank English

Title:

SVP Compliance

Title:

Treasurer

 

23

--------------------------------------------------------------------------------
